                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   MICHAEL CASTRO,                    1:15-cv-02041-NLH-JS

                Plaintiff,            MEMORANDUM
                                      OPINION & ORDER
        v.

   ATLANTIC COUNTY, ATLANTIC
   COUNTY PROSECUTORS OFFICE,
   STATE OF NEW JERSEY, MULLICA
   TOWNSHIP, et al.,

                Defendants.


APPEARANCES:

DOUGLAS L. CODY
CODY & CODY, ESQS.
653 WHITE HORSE PIKE
HAMMONTON, NJ 08037

MARTIN P. DUFFEY
COZEN AND O'CONNOR
LIBERTY VIEW BLDG.
457 HADDONFIELD RD
SUITE 300
CHERRY HILL, NJ 08002
     On behalf of Plaintiff

JAMES T. DUGAN
ATLANTIC COUNTY DEPARTMENT OF LAW
1333 ATLANTIC AVENUE
8TH FLOOR
ATLANTIC CITY, NJ 08401
     On behalf of Atlantic County Defendants

ROBERT J. MCGUIRE
NEW JERSEY OFFICE OF THE ATTORNEY GENERAL
25 MARKET STREET
P.O. BOX 116
TRENTON, NJ 08625
     On behalf of State of New Jersey Defendants
THOMAS B. REYNOLDS
REYNOLDS & HORN, P.C.
750 ROUTE 73 SOUTH
SUITE 202A
MARLTON, NJ 08053
     On behalf of Mullica Township Defendants



HILLMAN, District Judge

     WHEREAS, this matter concerns constitutional and state law

claims by Plaintiff arising out of his arrests and grand jury

indictments for murder and other charges, all of which were

ultimately dismissed; and

     WHEREAS, in resolving the State of New Jersey and Atlantic

County Defendants’ motions to dismiss, this Court dismissed all

of Plaintiff’s claims against those Defendants, 1 except for:

       •   Plaintiff’s constitutional claims against the Atlantic

           County Prosecutor’s Office (“ACPO”) Investigator

           Defendants Mattioli, Dooley, and DeShields in their

           individual capacities; and

       •   Plaintiff’s state law claims against the State of New

           Jersey and the ACPO Investigator Defendants Mattioli,

           Dooley, and DeShields (Docket No. 100 at 24, 29); and

     WHEREAS, in finding that Plaintiff’s state law claims could



1 Some of Plaintiff’s claims were dismissed with prejudice, while
others were dismissed without prejudice. (Docket No. 100 at 34.)


                                 2
proceed against the State and the ACPO Investigator Defendants,

the Court noted, “Under New Jersey law, when county prosecutors

and their subordinates perform law enforcement and prosecutorial

functions, ‘they act as agents of the State,’ and the State must

indemnify a judgment arising from their conduct,” Watkins v.

City of Newark Police Department, 2018 WL 1306267, at *3 (D.N.J.

2018) (citing Hyatt v. Cty. of Passaic, 340 F. App’x 833, 836

(3d Cir. 2009) (quoting Wright v. State, 778 A.2d 443, 461–62,

464 (N.J. 2001)); and

      WHEREAS, the Court further noted that in contrast,

“counties are liable for a county prosecutor’s administrative

tasks unrelated to their strictly prosecutorial functions, such

as personnel decisions,” id. (citing Hyatt, 340 F. App’x at 836)

(quoting Coleman v. Kaye, 87 F.3d 1491, 1499 (3d Cir. 1996));

and

      WHEREAS, the ACPO is therefore considered to be “the

State,” and must be defended and indemnified by the State, for

its law enforcement and prosecutorial functions, but the ACPO is

considered to be “the County” for its administrative functions,

for which Atlantic County is responsible; 2 and



2 The Court found that Plaintiff’s state law claims against
Atlantic County for the ACPO’s administrative decisions were
insufficiently pleaded and were dismissed without prejudice.
(Docket No. 100 at 33.)


                                 3
      WHEREAS, the Court did not specifically state whether the

finding that Plaintiff’s state law claims against the State and

the ACPO Investigators for their law enforcement functions could

proceed meant that the ACPO remained a defendant in the case; 3

and

      WHEREAS, it appears that the parties disagree as to whether

the ACPO remains a defendant as to Plaintiff’s state law claims 4


3 The Court dismissed Plaintiff’s constitutional claims against
the ACPO, as well as the Individual Defendants in their official
capacities, because the ACPO, which is considered to be the
State, and the Individual Defendants acting in their official
capacities, are not considered to be “persons” who can be sued
under 42 U.S.C. § 1983 and the New Jersey Civil Rights Act,
N.J.S.A. 10:6–2(c). (Docket No. 100 at 13.)

4 If the ACPO is considered to be “the State” for its
investigators’ law enforcement functions, and therefore the
State is obligated to defend and indemnify the ACPO
investigators, the Court queries whether the ACPO is considered
to be one-in-the-same as the State, similar to a municipality
and its police department, see, e.g., GJJM Enterprises, LLC v.
City of Atlantic City, 293 F. Supp. 3d 509, 516 (D.N.J. 2017)
(explaining that police departments cannot be sued in
conjunction with municipalities because police departments are
administrative arms of municipalities, not separate entities)
(citing Adams v. City of Camden, 461 F. Supp. 2d 263, 266
(D.N.J. 2006); Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 (3d
Cir. 1997) (holding police department and municipality same for
§ 1983); N.J. Stat. Ann. § 40A:14–118 (municipal police
department is “an executive and enforcement function of
municipal government”)), or whether the ACPO is considered to be
an indemnitee where the State steps into the ACPO’s shoes,
similar to the insurance subrogation context, see, e.g., Liberty
Intern. Underwriters Canada v. Scottsdale Ins. Co., 955 F. Supp.
2d 317, 326 (D.N.J. 2013) (citations omitted) (“The right to
stand in the insured's shoes and to collect from the tortfeasor
once it has paid the insured an amount representing the
tortfeasor's debt is called the insurer's right to subrogation.
It most often comes into play in cases in which an insurer who
                                 4
(Docket No. 103);

     THEREFORE,

     IT IS on this   2nd      day of   November    , 2018

     ORDERED that within 21 days of the date of this Order, the

parties shall each file no more than a five-page single-spaced

letter on the docket explaining, with citation to legal

authority, their position on to whether the Atlantic County

Prosecutor’s Office remains a defendant in this case.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




has indemnified an insured for damage or loss is subrogated to
any rights that the insured may have against a third party, who
is also liable for the damage or loss. Upon paying a claim to
the insured, an insurer may step into the shoes of its insured
and obtain reimbursement from a tortfeasor responsible for the
loss. The insurer, however, is limited to the rights available
to the insured, and is likewise subject to all defenses that
could have been asserted directly against the insured.”). The
Court leaves it to the parties to articulate their view as to
the status of the ACPO as a result of the Court’s Opinion.


                                5
